Title: From George Washington to Samuel Huntington, 20 March 1780
From: Washington, George
To: Huntington, Samuel


          
            Sir
            Head Qrs Morris Town March 20th 1780
          
          On Saturday Evening I was honoured with Your Excellency’s Letters of the 9th & 11th Instant, with the papers to which they refer. The several subjects they respect will have my attention and consideration as far as circumstances and when opportunity will permit. I can only trouble Your Excellency upon the present occasion with a request, that the whole of the proceedings in the case of Major General Arnold may be transmitted to me. It is Essential that I should have them, as the Charges and sentence against him must be published in Orders together, and the former are not comprehended in the Extract You were pleased to send me, and as without them I cannot fulfill the determination of the Court, which requires an Act to be done by me posterior to the Resolution of Congress, and which must in propriety result from an attentive perusal of the proceedings. I have the Honor to be with great respect & esteem Yr Excellency’s Most Obedt sert
          
            Go: Washington
          
         